UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December 16, 2010 (December 15, 2011) EVER-GLORY INTERNATIONAL GROUP, INC. (Exact name of registrant as specified in charter) Florida 000-28806 65-0420146 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) Ever-Glory Commercial Center, 509 Chengxin Road,Jiangning Development Zone, Nanjing,Jiangsu Province, Peoples Republic of China (Address of Principal Executive Offices) (Zip code) (8625) 5209-6889 (Registrant’s Telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5. 07Submission of Matters to a Vote of Security Holders. On December 15, 2011 Beijing time (which is December 14, 2011 EST), Ever-Glory International Group, Inc.,(the “Company”) held its 2011 annual meeting of stockholders (the “Annual Meeting”).At the Annual Meeting, a majority of the Company’s shares of common stock represented at the Annual Meeting and voting on each proposal voted to approve the following proposals: 1. To elect Edward Yihua Kang, Jiajun Sun, Zhixue Zhang, Changyu Qi and Merry Tang as directors to serve for a one-year term that expires at the next annual meeting of stockholders, or until their successors are elected and qualified or until their earlier resignation or removal; and 2. To ratify the appointment by the Audit Committee of the Company’s Board of Directors of GHP Horwath, P.C (“GHP Horwath”) to serve as the independent registered public accounting firm of the Company for the three fiscal quarters ending September 30, 2011. All matters voted on at the Annual Meeting were approved.The number of votes cast for or against and the number of abstentions and broker non-votes with respect to each proposal, as applicable, is set forth below. The inspector of election reported the final vote of the stockholders as follows: Election of Directors For Against Withheld Abstain Broker Non-vote EDWARD YIHUA KANG 0 - JIAHUN SUN 0 - MERRTY TANG 0 - CHANGYU QI 0 - ZHIXUE ZHANG 0 - Ratification of Appointment of Independent registered public accounting firm - 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EVER-GLORY INTERNATIONAL GROUP, INC. Date:December 16, 2010 By: /s/Edward Yihua Kang Edward Yihua Kang Chief Executive Officer 3
